Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendment to Claims 1, 105 and 108, as well as the cancelation of Claim 81, are sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s cancelation of Claim 87 is sufficient to overcome the 112 rejections from the previous action. The previous 112 rejections of the claims have been withdrawn.

Claims 1-2, 5-9, 27, 105-108, 111 and 113 are allowable, with Claims 3-4, 10-26, 28-104, 109-110, 112, and 114-123 canceled. 

Response to Arguments
Applicant argues the 102/103 rejection, on page 6, in view of Both et al., (US 2011/0166512), or Both in view of Mounce et al., (US 2008/0051709), by canceling the rejected claims. Therefore these claims are no longer in consideration. 

Allowable Subject Matter
Claims 1-2, 5-9, 27, 105-108, 111 and 113 are allowable. 
Claim 1, the closest prior art of record. Both et al., (US 2011/0166512), teaches a patch pump (Fig. 2, (10)) comprising:
a medicament reservoir (Fig. 2, (32)) having an inner surface defining an elongate piston engagement pathway (seen in Fig. 2, wherein elongate piston-engaging pathway for piston (68) is indicated by the directional arrow);
an electric motor ([0064] wherein an electric motor drive assembly (124) powers movement of the plunger) having a rotary drive element ([0064-0065] wherein the electric motor includes a gear set providing rotary drive output);
a piston (Fig. 2, (68)) replaceably axially fixed to said electric motor (124), said piston (68) having an outer surface arranged for sealing engagement with said inner surface of said medicament reservoir (32), said piston (68) also comprising a rotary to longitudinal drive converter ([0064] wherein mechanical rotation is transformed into linear movement) receiving a rotary drive input from said rotary drive element of said electric motor (124) and providing a longitudinal drive to said reservoir (32); in which said elongate piston engagement pathway defined by said inner surface of said medicament reservoir (32) is displaced axially and in sealing engagement with said outer surface of said piston (68).
However, Both does not disclose or render obvious, alone or in combination with the other prior art of record, the electric motor providing a longitudinal drive to said reservoir thereby driving said medicament reservoir in longitudinal motion relative to said piston. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 2, 5-9, and 27 rely upon Claim 1, and therefore are also allowable.

Regarding Claim 105, Both teaches a patch pump comprising:
A medicament reservoir (Fig. 2, (32)); and
an electric motor having a rotary drive element ([0064] wherein an electric motor drive assembly (124) converting rotational movement to longitudinal movement powers movement of the plunger).
However, Both does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the electric motor is operative in a first mode of operation in a first rotational direction to draw a medicament into said medicament reservoir and in a second mode of operation in a second rotational direction to dispense medicament from said medicament reservoir, said electric motor being operative in said first mode of operation automatically in response to operative engagement of a medicament-containing vial therewith. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 106-108, 111 and 113 rely upon Claim 105, and therefore are also allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783